COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Christopher James Fielder v. The State of Texas

Appellate case numbers: 01-17-00121-CR, 01-17-00122-CR, 01-17-00123-CR

Trial court case number: 17314, 17316, 17317

Trial court:               21st District Court of Washington County

        On January 4, 2018, the State filed a motion to dismiss these appeals for lack of jurisdiction,
asserting that appellant’s notice of appeal filed on January 5, 2017 was untimely. Appellant’s
counsel has not filed a response to the motion. We order appellant’s counsel to file a response by
no later than March 8, 2018 indicating the date and manner (e.g., electronic filing, mail, fax, or
personal delivery) in which the notice of appeal was sent to the district court clerk.
       It is further ordered that the clerk of the district court file by no later than March 8, 2018,
a supplemental clerk’s record containing any documents indicating the date and manner in which
appellant’s January 5, 2017 notice of appeal was sent.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: March 1, 2018